Affirmed by unpublished PER CURIAM opinion.
PER CURIAM:
Lacy Hughes Johnson appeals the district court’s order and judgment dismissing under 28 U.S.C. § 1406(a) (2000) his civil rights complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Johnson v. Shreve, No. CA-03-202-2 (E.D.Va. Mar. 18, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.